Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patent Rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/297428 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘428 claims a method of treating hepatitis B comprising administering to the patients the compound recited in claim 49 herein in a mount of 7 mg to 45 mg, particularly, administered intravenously, and/or  with further administration of entercavir in a specific amount and duration. 
The claims herein, claimed the further employment of other known drug for treating HBV, but not specifically entercavir, nor the specific amounts/duration of the drugs.
However,  instant application defines the other known drug for treating HBV to include entercavir. See, page 19, paragraph 5 of the specification. Thus, it would have been obvious to use entercavir as the known HBV treating drug  in claimed method herein.  Furthermore, the optimization of result affecting parameters, such as effective amounts/duration and/or regimen  In re Boesch and Slaney (CCPA) 204 USPQ 215.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-53 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20140057924 A1) in view of Pellegrini et al. (US 2016/0143995 A1) and Ringehan et al. (“Viral hepatitis and liver cancer,” Phil. Trans. R. Soc. B,  11 September 2017,  372: 20160274 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5597741/pdf/rstb20160274.pdf ). 
Wang et al. discloses the inhibitors of IAP proteins herein employed 
    PNG
    media_image1.png
    98
    363
    media_image1.png
    Greyscale
 , wherein X, Y, R and R1 are defined therein so as to meet the particularly limitation of claims 37-46,  and composition containing the same, and method of using the same in the treatment of diseases and conditions wherein inhibition of IAP protein provides a benefit.  See, particularly, the abstract, paragraphs [0056] to [0089], and the compounds listed at pages 10-19, which include the compounds recited in claim 47,  particularly, example 2 
    PNG
    media_image2.png
    136
    512
    media_image2.png
    Greyscale
(claim 48) and example 24 
    PNG
    media_image3.png
    135
    486
    media_image3.png
    Greyscale
 (claims 48 and 49). Expressly disclosed diseases and conditions wherein inhibition of IAP protein provides a benefit are cancers, including liver cancer, and chronical inflammatory conditions. See, particularly, paragraphs [0105], [0106] and [0113].
Wang et al. do not teach expressly the employment of the inhibitor of IAP for treatment of hepatitis virus infected patients, such as patients of HBV, or patients of liver cancer wherein the cancer is caused by HBV.
Lellegrini et al. teach a method of treating intracellular infections comprising administering an IAP antagonist. See, particularly, the abstract. In an embodiments, the infection is caused by a virus, particularly, Hepatitis B virus and Hepatitis C virus. See, particularly, paragraphs [0125] to [0131]. Lellegrini et al. discloses that any antagonists of IAP known in the art would be suitable for claimed inventions. Expressly disclosed IAP antagonists include birinapant, a known IAP antagonist or inhibitor, which is particularly effective against HVB infection. See, particularly, paragraph [0036], the examples 1-4. 

with an estimated 257 million chronically infected subjects, and the leading cause for hepatocellular carcinoma (HCC) worldwide. Page 1. Thechronical HBV infection is characterized by hepatic inflammatory activity. See, page 2, the left column. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to employ the inhibitor of IAP, such as the example 2 and/or 25 for treatment of hepatitis virus infected patients, such as patients of HBV, or patients of liver cancer wherein the cancer is caused by HBV.
A person of ordinary skill in the art would have been motivated to employ the inhibitor of IAP, such as the example 2 and/or 25 for treatment of hepatitis virus infected patients, such as patients of HBV, or patients of liver cancer wherein the cancer is caused by HBV because IAP inhibitor/antagonists have been known for treating intracellular infection, particularly, virus infection, such as HBV infection. Further, one of ordinary skill in the art would have been motivated to treat the chronic inflammatory conditions of HBV infection and IAP inhibitor has been known for treating chronicle inflammatory condition. Furthermore, it would have been obvious to one of ordinary skill in the art to use the IAP inhibitor for treating liver cancer caused by HBV infection as the IAP inhibitors have been known for treating liver cancer, and HBV infection has been one of the major cause of liver cancer. As to claim 52, reciting treating or preventing the disease by modulating an immune response, the recitation merely characterized the mechanism of action the IAP inhibitor and does not materially affect the steps of claimed process. With respect to claim 53, comprising the further use of drug known to treat HBV, the In re Kerkhoven, 205 USPQ 1069.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627